Citation Nr: 1134224	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-07 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a right shoulder injury, with secondary lumbar and cervical spine disorders.

2.  Service connection for residuals of a right shoulder injury, with secondary lumbar and cervical spine disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  That May 2005 rating decision determined that new and material evidence had not been submitted to reopen the claim of service connection for residuals of right shoulder injury, with secondary lumbar and cervical spine disorders. 

In May 2009, the Veteran testified before the undersigned Veteran's Law Judge at a Travel Board hearing at the RO.

In August 2009, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) for notification requirements pursuant to the Veterans Claim Act of 2000 (VCAA), and to obtain service personnel records.

The Board is remanding the claim of entitlement to service connection for residuals of right a shoulder injury, with secondary lumbar and cervical spine conditions, to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  A September 2003 rating decision declined to reopen the claim of service connection for residuals of a right shoulder injury, with secondary lumbar and cervical spine disorders, because new and material evidence had not been received; that decision is the last final disallowance of the claim.

2.  Since the September 2003 rating decision, there is evidence of current disability and lay evidence in the form of statements from the Veteran's spouse and his brother-in-law regarding a right shoulder injury in service and a continuity of right shoulder symptoms since service.

3.  The additional evidence has not been previously considered, is not cumulative or redundant of evidence already on file, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The RO's September 2003 decision declining to reopen service connection for residuals of a right shoulder injury, with secondary lumbar and cervical spine conditions is final and binding based on the evidence then of record; however, new and material evidence has been submitted to reopen this claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), among other things, clarified and enhanced VA duties to notify and assist this Veteran in substantiating his claim for VA benefits.  The VCAA is codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In the August 2009 Board remand sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) was sought, including apprising the Veteran of the specific reasons his claim was previously denied so he would have the opportunity to respond by providing evidence that would overcome these prior deficiencies.  A Kent letter was sent to the Veteran in August & November 2009.  Nonetheless, at this time, the Board is reopening the claim based on the receipt of new and material evidence.  So even were the Board to assume for the sake of argument that the Veteran still had not received proper notice contemplated by Kent, this failure still ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of explaining why a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of the claim). 

Further, consideration of any other notice-and-duty-to-assist provisions of the VCAA is deferred pending completion of the additional development of this claim on remand.

II. Reopening of the Claim for Service Connection for Residuals of a Right Shoulder Injury, with Secondary Lumbar and Cervical Spine Conditions

It is noted that the initial determination of whether new and material evidence has been presented to reopen this claim affects the Board's jurisdiction to adjudicate this matter on its underlying merits.  Thus, irrespective of the RO's decision not to reopen this claim, it is the Board that is required to make the threshold preliminary determination of whether there is new and material evidence has been presented to reopen this claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The RO first considered and denied service connection for a right shoulder disorder in a July 1977 rating decision.  At that time, the RO determined no objective evidence of an orthopedic disease of the right shoulder was shown.  The RO appropriately notified the Veteran of the denial in July 1977, including apprising him of his procedural and appellate rights in the event he elected to appeal the decision in a VA Form 4107, as indicated.  The Veteran did not appeal the rating decision, so it became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The Veteran attempted to reopen his claims in October 1992, May 1998, and June 2002.  Respectively, in March 1993, December 1998, and September 2002 notice letters, the RO told the Veteran that new and material evidence had not been received to reopen the claim.  Of note, in the 2002 rating decision, the Veteran's recent VA examination report which showed normal x-ray findings of the shoulder was referenced.  On each occasion, the Veteran was contemporaneously notified of the rating denials and informed of his appellate rights.  He did not appeal any of those rating decisions, and each decision became final.  38 U.S.C.A. § 7105 (c), (d). 

In January 2003 the Veteran once more attempted to reopen his claim.  In a September 2003 rating decision, the RO determined once more that new and material evidence had not been received to reopen the claim.  It was indicated private records showed nothing other than a normal right shoulder on examination.  There was no timely appeal of the rating decision, and it became final.  This is the last final disallowance of the claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103. 

The Veteran has since attempted to reopen his claim.  If there is new and material evidence since that September 2003 decision, this claim must be reopened and readjudicated on its underlying merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). See also Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the Board must review for newness and materiality only the evidence submitted since the most recent, final and binding, denial of the claim - regardless of the specific basis of that prior denial).

According to VA regulation, new evidence means existing evidence not previously submitted to agency decision makers; and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

If the Board finds that no new and material evidence has been offered, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Butler v. Brown, 9 Vet. App. 167 (1996) and VAOPGCPREC 05-92 (March 4, 1992).

Additional evidence has been submitted since the RO's prior September 2003 rating decision.  Among this evidence are January 2010 statements from the Veteran's spouse, and his brother-in-law.  In his statement, the Veteran's brother-in-law reported that he served with the Veteran while they were stationed in Frankfort, Germany, and during service he was informed the Veteran had injured his right shoulder.  The Veteran's spouse and his brother-in-law also stated that the Veteran had had right shoulder symptoms since a service right shoulder injury.

Concerning service connection, it may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

It is important to note that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159(a)(2).

Also, lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In addition to the above additional evidence that has been received, it is recognized that the medical data of record includes medical reports and later an MRI, revealing arthritis and degenerative joint disease of the Veteran's right shoulder at least to early 1997.  This is new evidence of a chronic right shoulder disability, not previously recognized in the prior rating denials, reporting the Veteran had had normal physical examinations of the right shoulder.  In Boggs v. Peake, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same claim when it has not been previously considered."  520 F.3d 1330, 1336 (2008) (citing Ephraim v. Brown, 82 F.3d 399 (Fed.Cir. 1996)). 

In any event, additional evidence has been submitted that that has not been previously considered that is neither cumulative nor redundant.  This evidence is both new and material to this claim because it also relates to an unestablished fact necessary to substantiate this claim and when considered with the old evidence it certainly raises a reasonable possibility of substantiating it - specifically, lay evidence concerning an inservice injury and a continuity of symptoms since service.  See again also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim); and Evans, 9 Vet. App. at 284.  Therefore, the claim of service connection for residuals of a right shoulder injury, with secondary lumbar and cervical spine conditions is reopened.  38 C.F.R. § 3.156(a).




ORDER

New and material evidence has been received and the claim of service connection for residuals of right shoulder injury, with secondary lumbar and cervical spine conditions is reopened, to this extent only this appeal is granted. 


REMAND

The Board has reopened the claim of service connection for residuals of a right shoulder injury, with secondary lumbar and cervical spine disorders.

As mentioned above, the Veteran asserts that his residuals of a right shoulder injury are related to service.  Additionally, the record contains current diagnoses of shoulder and back disabilities.  The record also contains January 2010 lay statements from the Veteran's spouse and his brother-in-law, who report knowledge of the Veteran's service injury and a continuity of right shoulder symptoms since his military service. 

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

According to 38 C.F.R. § 3.159(c)(4), VA must provide a medical examination or medical opinion where such is necessary to make a decision on a claim.  The Court observed that in McLendon v. Nicholson, 20 Vet. App. 79, 83( 2006), the third prong of 38 C.F.R. § 3.159(c)(4) requiring that the evidence of record "indicate" that "the claimed disability or symptoms may be associated with the established event," establishes " a low threshold."  

The Board is aware that in September 2005, a VA medical examination of the joints was performed.  The examination report did not include a detailed history of the Veteran's postservice right shoulder problems or any continuity of symptoms.  The diagnosis was right shoulder impingement with AC joint arthritis and tendonitis of right rotator cuff musculature.  The examiner's opinion essentially reported that review of the Veteran's service treatment records (STR's) from 1975, showed a normal shoulder examination with paraspinal muscular pain along the posterior aspect; and that the Veteran's current shoulder pain was consistent with rotator cuff tendonitis, with impingement.  While the examiner's opinion alluded to a distinction between the Veteran's service right shoulder symptoms and the cause of his current symptoms, it did not specify whether there was any likely causal connection or medical nexus between the right shoulder symptoms reported during the Veteran's military service and the current right shoulder disorder. 

A remand is required in order to afford the Veteran a new examination and to obtain a nexus opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of private providers who have treated him for his shoulder, neck and lower back disabilities.  After obtaining any necessary releases/authorizations, request the relevant medical reports that are not of record and available and incorporate them into the claims file.  Additionally, obtain any pertinent VA records that are not within the claims file.  Any negative responses should be documented in the file.

2.  Schedule the Veteran for a medical examination to determine the etiology of his right shoulder disorder, with secondary lumbar and cervical spine disorders.

The designated examiner should first clarify the current right shoulder diagnosis or diagnoses.

The examiner then needs to indicate the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed disability either: (1) initially manifested during the Veteran's military service from November 1973 to November 1976; or (2) if involving arthritis, alternatively manifested within the one-year presumptive period following his service; or (3) is otherwise related or attributable to his service, including any injury he may have sustained; (4) and if so, if his right shoulder disorder is etiologically related to his military service, whether he has lumbar and cervical spine conditions that are proximately due to, the result of, or chronically aggravated by his right shoulder disorder(s).

The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.

The term "as likely as not" (at least 50 percent probable) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable.  In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

4.  Then readjudicate the claim of service connection for residuals of a right shoulder injury, with secondary lumbar and cervical spine disorders in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


